             Case 1:20-cv-11510-DJC Document 7 Filed 09/08/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 ANTHONY BACCARI on behalf of himself and
 others similarly situated,

                        Plaintiff,

        v.

 SUNPATH, LTD. and LAND & SKY                           Civil Action No. 1:20-cv-11510-DJC
 INVESTMENTS LLC d/b/a AFFORDABLE
 AUTOMOTIVE SOLUTIONS,

                        Defendants.



                   UNOPPOSED MOTION TO EXTEND DEFENDANTS’
                  TIME TO RESPOND TO THE AMENDED COMPLAINT

       Pursuant to Rule 7.1 of the Local Rules of the United States District Court for the District

of Massachusetts, Defendants SunPath, Ltd. and Land & Sky Investments LLC d/b/a Affordable

Automotive Solutions, by and through their counsel, hereby move that the Court extend

Defendants’ time to answer or otherwise respond to the First Amended Complaint up to and

including October 26, 2020. In support of this unopposed motion, the Defendants state the

following:

       1.       Plaintiff filed the First Amended Complaint in the above-captioned matter on

August 25, 2020.

       2.       Defendant Land & Sky Investments LLC d/b/a Affordable Automotive Solutions

agreed to waive service under Rule 4(d) of the Federal Rules of Civil Procedure. In exchange,

the parties agreed that Plaintiff would not oppose Defendants’ request that the Court extend the

date for all Defendants to answer or otherwise respond to the Complaint up to and including




                                               -3-
          Case 1:20-cv-11510-DJC Document 7 Filed 09/08/20 Page 2 of 3



October 26, 2020.

       WHEREFORE, Defendants’ Motion should be granted and their deadline to answer or

otherwise respond to the Amended Complaint should be extended to October 26, 2020.



                                                  Respectfully submitted,

                                                  SUNPATH, LTD. and LAND & SKY
                                                  INVESTMENTS LLC d/b/a AFFORDABLE
                                                  AUTOMOTIVE SOLUTIONS,

                                                  By their attorneys,

                                                  /s/ Stephen D. Riden
                                                  Stephen D. Riden, BBO No. 644451
                                                  Jillian E. Carson, BBO No. 698505
                                                  Beck Reed Riden LLP
                                                  155 Federal Street, Suite 1302
                                                  Boston, Massachusetts 02110
                                                  (617) 500-8660 Telephone
                                                  (617) 500-8665 Facsimile
                                                  sriden@beckreed.com
                                                  jcarson@beckreed.com


 Dated: September 8, 2020

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
September 8, 2020, and will be served electronically to the registered participants as identified
on the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.

                                                  /s/ Stephen D. Riden




                                                -3-
          Case 1:20-cv-11510-DJC Document 7 Filed 09/08/20 Page 3 of 3




                                 L.R. 7.1(a)(2) CERTIFICATE

       I certify pursuant to Local Rule 7.1(a)(2) that, on August 25, 2020, counsel for the parties
conferred by email and attempted in good faith to resolve or narrow the issues presented by this
Motion. Plaintiff’s counsel has indicated that Plaintiff does not oppose the relief requested in
this Motion.

                                                 /s/ Stephen D. Riden




                                                -3-
